DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Kim, Livanos and Gardella fail to disclose
         1. A method comprising: sending, by a session management function (SMF) to a charging function (CHF), a charging policy request message requesting charging policy information for a packet data unit (PDU) session of a wireless device; receiving, by the SMF from the CHF, a response message comprising the charging policy information for the PDU session, wherein the charging policy information comprises: a first charging method; and an information element indicating that a first charging rate is applicable for the PDU session; determining, by the SMF based on the charging policy information, a charging control rule for the PDU session; and enforcing, by the SMF, the charging control rule.
        8.  A method comprising: sending, by a session management function (SMF) to a charging function (CHF), a charging policy request message requesting charging policy information for a packet data unit (PDU) session of a wireless device; receiving, by the SMF from the CHF, a response message comprising the charging policy information for the PDU session, wherein the charging policy information comprises a first charging method; determining, by the SMF based on the charging policy information, a policy and charging control (PCC) rule for the PDU session, wherein the PCC rule comprises at least one of: a charging control rule, wherein the charging control rule further comprises at least one of: an information element indicating a second charging method; an information element indicating a second charging rate; or an information element indicating an identifier or address of a second CHF; a policy control rule comprising a QoS control rule; a policy control rule comprising a gating control rule; Page 3 of 7Application No.: 17/101,045Docket No.: 18-1047U2 a usage monitoring control rule; an application detection and control rule; a traffic steering control rule; or a service data flow detection information; and enforcing, by the SMF, the charging control rule.
      11. A method comprising: sending, by a session management function (SMF) to a charging function (CHF), a charging policy request message requesting charging policy information for a PDU session of a wireless device; receiving, by the SMF from the CHF, a response message comprising the charging policy information for the PDU session, wherein the charging policy information comprises a first charging method; determining, by the SMF based on the charging policy information, a charging control rule for the PDU session; and enforcing, by the SMF, the charging control rule, wherein the enforcing the charging control rule by the SMF comprises: Page 4 of 7Application No.: 17/101,045Docket No.: 18-1047U2 sending, by the SMF to the CHF, a charging data request message requesting to establish a charging session, the charging data request message comprising a requested charging method indication; and receiving, by the SMF from the CHF, a charging data response message comprising an accepted charging method indication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416